Title: [Diary entry: 10 July 1788]
From: Washington, George
To: 

Thursday 10th. Thermometer at 72 in the Morning—81 at Noon and 76 at Night. Morning clear, with the Wind fresh from the So. Wt. In the Afternoon, about 4 O’clock a very heavy & severe rain fell for about ten or 15 minutes which set every thing on float. Visited all the Plantations. The work at each very much impeded by the Rains—the Grain in places broken down by them, and the Wheat being very ripe, and the Oats getting so very fast, makes an unfavourable prospect in the Harvest fields. Work as usual at all.